DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The response of 10 June 2021 is acknowledged and has been entered. The amendments are noted. In view of the amendments to claims 9 and 14, the rejection under 35 U.S.C. § 112(b) or pre-AIA , second paragraph, for indefiniteness is withdrawn. The examiner additionally notes that some of the drawing objections have not been addressed. The drawing objections will be maintained and made final. New grounds of rejection are provided below. The remarks have been fully considered but are moot in view of the new grounds of rejection.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 5-6, 8-13 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by International Publication Number WO 2019/200083 A1 (Cook et al.).
As concerns claim 1, Cook et al. discloses system for fracturing an underground formation, comprising: a single flexible pipe 206 comprising a first end 208 and a second end 210, wherein the first end is configured to receive a fracturing fluid; , each fracturing tree comprising an inlet (0037) ; and a connector configured to secure the second end of the flexible pipe to the inlet of each of the plurality of fracturing trees (connectors are shown in figures 8 and 9, also at 396 and 398), such that the same single flexible pipe may be used to successively direct fracturing fluid to each of the plurality of fracturing trees (see figure 6, flexible line 206 may be successively connected to each of trees 204a, 204b and 204c).
As concerns claim 3, Cook et al. discloses the system of claim 1, further comprising: a cradle arranged proximate an inlet of one or more of the plurality of fracturing trees, the cradle receiving and supporting the flexible pipe (the cradle is not illustrated, but is disclosed at 0064, “connection system 200 may also include a cradle or other alignment mechanism (not shown). The cradle may guide/align the end of the flexible connection line 206 as it is lifted into a position proximate the connection point”).
As concerns claim 5, Cook et al. discloses the system of claim 1, wherein the connector is at least one of flange ends, clamps, an automated connector, a remote[[d]] connector, or a hydraulic connector (see at least 0061).
	As concerns claim 6, Cook et al. discloses the system of claim 1, further comprising: a lifting mechanism configured to move the flexible pipe between a first location and a second location (0057).
	As concerns claim 8, Cook et al. discloses the system of claim 1, wherein the flexible pipe includes a plurality of layers, the plurality of layers including at least one metallic layer and at least one thermoplastic layer (0037).
	As concerns claim 9, Cook et al. discloses a method for fracturing an underground formation, comprising: directing fracturing fluid to a first end 208 of a flexible pipe 206; the a second inlet of a second fracturing tree (figure 6, figure 7, 0075).
	As concerns claim 10, Cook et al. discloses the method of claim 9, further comprising: positioning at least a portion of the 0064).
	As concerns claim 11, Cook et al. discloses the method of claim 9, comprising see at least 0048).
	As concerns claim 12, Cook et al. discloses the method of claim 11, wherein the lifting mechanism is a crane positioned outside a pressure zone of at least one of the first fracturing tree or the second fracturing tree (0048).
	As concerns claim 13, Cook et al. discloses the method of claim 9 [[11]], wherein the step of coupling the second end of the 0031-0032, see figures 8 and 9 illustrating the connectors).
	As concerns claim 20, Cook et al. discloses the system of claim 1 [[17]], wherein the flexible pipe is supported by a spool (see figure 8, discloses as an angled spool connector 220, see 0060).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cook et al. in view of European Patent Publication Number 0060507 (Jameson).
As concerns claim 4, Cook et al. discloses the system of claim 3, wherein the cradle further comprises: an inner surface shaped to conform to an outer surface of the flexible pipe (see 0064, disclosing the sloped or angled surface); but lacks to expressly disclose adjustable legs for changing a height of the inner surface relative to a ground plane. Jameson discloses a cradle for supporting a flexible pipe having adjustable legs for changing a height of the inner surface relative to a ground plane (see figure 4, the cradle is shown at 47 and the height is adjustable with the screw at 83). It would have been considered obvious to one of ordinary skill in the art prior to the effective filing to incorporate the adjustable legs into the system to obtain the predictable result of allowing for incremental adjustments to suit a particular ground contour or for “fine tuning” the connection.
Claims 7, 14-15 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cook et al. in view of US 2017/0314379 A1 (Guidry) and US 2017/0138144 A1 (Christopherson et al.).
As concerns claim 7, Cook et al. discloses the system of claim 1, but lacks to expressly disclose wherein the connector is a hydraulic connector, further comprising: a hydraulic connection system coupled to an inlet of the frac tree, the hydraulic connection system having an opening fluidly coupled to a bore extending through the frac tree; and a mating stump coupled to the flexible pipe, the mating stump adapted to enter the opening.
	Guidry discloses a frac system that has a mating stump coupled to the flexible pipe, wherein the mating stump is adapted to enter the opening (see figure 3, the segment 52 is reasonably interpreted as a “mating stump” adapted to enter the opening on the tree). It would have been considered obvious to 0033-0034 and figures 5 and 9, pipe 68 is coupled to the connection block at 52 and locked into position with hydraulic pistons 72, which allows for adjustment of the conduit to facilitate assembly and prevents movement of the conduit when locked in position). It would have been considered obvious to one of ordinary skill in the art prior to the effective filing to incorporate the hydraulic connectors into the system to obtain the predictable result of facilitating assembly of the frac system as well as preventing motion of the conduits during the fracturing operation.
	As concerns claim 14, Guidry discloses the method of claim 9 [[11]], wherein the flexible pipe comprises first and second pipe segments and the method further comprises see figure 4 and 0028, note that multiple flexible segments can be used to provide for additional bending for the conduit, thus “adjusting the working length” of the flexible pipe segments).
	As concerns claim 15, the combination discloses the method of claim 9 [[11]], wherein at least one of the first fracturing tree or the second fracturing tree comprises a hydraulic connector, and the method further comprises hydraulic connector; positioning at least a portion of the second end of the see, e.g., Christopherson et al. at 0033-0034, figure 5 and figure 9).
figure 4).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G. SAYRE whose telephone number is (571)270-7045.  The examiner can normally be reached on 9:00-6:30 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew D. Troutman can be reached on (571) 270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 


JAMES G. SAYRE
Primary Examiner
Art Unit 3679



/JAMES G SAYRE/Primary Examiner, Art Unit 3679